Exhibit 10.12

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of January 30, 2014 (the
“Agreement Date”), between Wesco Aircraft Hardware Corp., a California
corporation (the “Company”), and Todd Renehan (the “Executive”).

 

Preliminary Statements:

 

A.                                    Wesco Aircraft Holdings, Inc., a Delaware
corporation and parent entity of the Company (“Parent”), has entered into that
certain Agreement and Plan of Merger (the “Merger Agreement”) with Haas Group
Inc., a Delaware corporation (“Haas” or “Haas Group”) and Flyer Acquisition
Corp., dated of even date herewith, pursuant to which Parent will acquire all of
the outstanding equity interests of Haas (the “Transaction”);

 

B.                                 The Executive has previously entered into
that certain Employment Agreement (the “Prior Agreement”) by and between the
Executive and Haas or one of its predecessors or Affiliates (the “Prior
Employer”)

 

C.                                    Subject to the consummation of the
Transaction, the Company desires to employ the Executive and the Executive
desires to be employed by the Company, upon the terms and conditions set forth
in this Agreement.

 

D.                                    Subject to the consummation of the
Transaction, the parties intend for this Agreement to supersede and replace the
Prior Agreement in all respects.

 

Agreement:

 

NOW THEREFORE, in consideration of (a) the Executive’s employment with the
Company, (b) the compensation paid to the Executive and the benefits provided to
the Executive in connection with such employment, (c) the Executive’s use of the
equipment, supplies, facilities and other resources of the Company, and (d) the
opportunity provided to the Executive by the Company to acquire or use
information relating to or based on the business of the Company and to work and
develop in the field for which the Executive is employed, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound hereto agree as follows:

 

ARTICLE 1
INTERPRETATION OF THIS AGREEMENT

 

1.1       Defined Terms.  As used herein, the following terms when used in this
Agreement have the meanings set forth below:

 

1.1.1                     “Affiliate” has the meaning set forth in Rule 12b-2 of
the regulations promulgated under the Securities Exchange Act of 1934, as
amended.

 

1.1.2                     “Base Salary” shall have the meaning given to it under
Section 2.2 of this Agreement.

 

--------------------------------------------------------------------------------


 

1.1.3                     “Board” means the Board of Directors of Parent.

 

1.1.4                     “Cause” means any one or more of the following:
(a) the commission of an act or acts involving any breach of fiduciary duty or
fraud, embezzlement or theft, against the property or personnel of the Company
or any of its Affiliates that has a material adverse effect on the results of
operations or financial condition of the Company or any of its Affiliates;
(b) conviction of, or a plea of guilty or nolo contendere to, a felony;
(c) repeated failure or refusal by the Executive to perform the Executive’s
duties with the Company and its Affiliates reasonably assigned from time to time
by the Board or by the Supervisor (as defined below); (d) a material breach of
any of the terms of this Agreement (other than those contained in Article 3) or
any other agreement between Executive and the Company following a failure to
cure any such breach within thirty (30) days after receiving written notice of
such; (e) any violation of any provision of Article 3 of this Agreement; or
(f) Executive’s abuse of alcohol, drugs or any controlled substance that, in the
determination of the Board or the Supervisor, interferes with Executive’s
ability to perform the Executive’s duties and services under this Agreement, is
injurious to the Company or any of its Affiliates, monetarily or otherwise has a
material adverse effect on the results of operations or financial condition of
the Company or any of its Affiliates.

 

1.1.5                     “Company” shall have the meaning given to it in the
first sentence of this Agreement.

 

1.1.6                     “Company Information” means Confidential Information
and Trade Secrets.

 

1.1.7                     “Confidential Information” means all data and
information relating to the business of the Company or any of its Subsidiaries
or Affiliates (which does not rise to the status of a Trade Secret under
applicable law) which is not generally known to the public or any of their
respective competitors. Confidential Information does not include any data or
information that (a) has been voluntarily disclosed to the general public by the
Company or its Subsidiaries (other than by any act or omission of the Executive
in breach of this Agreement), or (b) otherwise enters the public domain through
lawful means or through no fault of the Executive.

 

1.1.8                     “Employment Period” shall have the meaning given to it
in Section 2.1 hereof.

 

1.1.9                     “Executive” shall have the meaning given to it in the
first sentence of this Agreement.

 

1.1.10              “Good Reason” means any one or more of the following, if and
only if such should occur without the Executive’s express prior written consent,
the Executive gives the Company written notice of his intention to terminate his
employment with the Company for Good Reason before the tenth (10th) day
following the first occurrence of any such event and the Company fails to
correct within thirty (30) days of receiving written notice thereof:  (a) a
significant adverse change by the Company in Executive’s title that is
accompanied by a corresponding material decrease in his duties and
responsibilities, it being understood that a

 

2

--------------------------------------------------------------------------------


 

change in title by itself shall not constitute Good Reason hereunder; (b) a
material reduction in the Executive’s base salary or a material reduction in
Executive’s Target Bonus level, unless, subject to the last sentence of
Section 2.5, such reduction or change applies to senior executive management of
the Company generally; (c) a material reduction in the Company benefits
available to the Executive, unless such benefit reduction applies to senior
executive management of the Company generally, provided, however, that any
change in benefits that may apply in connection with the transition of Haas
Group employees to benefit plans maintained generally for other employees of the
Company and its Affiliates shall not constitute Good Reason hereunder; (d) the
Company notifies the Executive that his principal place of employment with the
Company is being relocated to more than seventy-five (75) miles from the
Location; or (e) any material breach of this Agreement by the Company.

 

1.1.11              “Incapacity” means the Executive’s inability to perform his
duties to the full extent required by this Agreement as a result of incapacity
due to physical or mental injury or illness for any ninety (90) consecutive days
or more than one hundred eighty (180) days, in the aggregate (whether or not
consecutive), during any three hundred sixty-five (365) day period.

 

1.1.12              “Intellectual Work Product” shall have the meaning given to
it in Section 3.3.1.

 

1.1.13              “Location” shall mean the Executive’s principal place of
employment as in effect on the Agreement Date.

 

1.1.14              “Notice of Termination” shall have the meaning given to it
in Section 2.1 hereof.

 

1.1.15              “Person” means an individual, a partnership, a corporation,
a limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity (or any
department, agency or political subdivision thereof).

 

1.1.16              “Restricted Business” shall have the meaning given to it in
Section 3.4 hereof.

 

1.1.17              “Restricted Area” shall have the meaning given to it in
Section 3.4 hereof.

 

1.1.18              “Subsidiary” when used with respect to any Person means any
other Person, whether incorporated or unincorporated, of which (a) more than 50%
of the securities or other ownership interests or (b) securities or other
interests having by their terms ordinary voting power to elect more than 50% of
the board of directors or others performing similar functions with respect to
such corporation or other organization, is directly owned or controlled by such
Person.

 

1.1.19              “Termination Date” shall have the meaning given to it in
Section 2.1 hereof.

 

3

--------------------------------------------------------------------------------


 

1.1.20              “Trade Secrets” means information of the Company or any of
its Subsidiaries or Affiliates including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, financial data,
financial plans, product or service plans, business plans or lists of actual or
potential customers or suppliers that (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use, and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

1.1.21              “Welfare Plan Benefits” shall have the meaning given to it
in Section 2.4 hereof.

 

1.2       Interpretation.  The words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole, as the same from
time to time may be amended or supplemented and not any particular section,
paragraph, subparagraph or clause contained in this Agreement.  Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in
masculine, feminine or neuter gender shall include the masculine, feminine and
the neuter.

 

ARTICLE 2
EMPLOYMENT

 

2.1       Effectiveness; Duration.  The Company agrees to employ the Executive
and the Executive agrees to be so employed for the period beginning on the
Closing Date (as defined in the Merger Agreement) of the Transaction (the
“Effective Date”) and ending on the two-year anniversary of the Effective Date
(the “Initial Term”).  This Agreement may be earlier terminated on any one or
more of the following dates: (a) the date specified in a Notice of Termination
given by the Executive in connection with his resignation without Good Reason
(which shall not be less than thirty (30) days from the date such Notice of
Termination is given); (b) the date specified in a Notice of Termination given
by the Executive in connection with his resignation with Good Reason (which
shall not be less than thirty (30) days from the date such Notice of Termination
is given and shall not be more than two years following the initial existence of
the event or condition that gives rise to such Good Reason resignation); (c) the
date specified in a Notice of Termination given by the Company stating that the
Company has terminated the Executive’s employment for Cause; (d) the date
specified in a Notice of Termination given by the Company stating that the
Company has terminated the Executive’s employment without Cause; (e) the date of
the Executive’s death; (f) the date specified in a Notice of Termination given
by the Company terminating the Executive’s employment due to his Incapacity. 
After the Initial Term, this Agreement will automatically be renewed for
successive one-year periods (any such period, a “Renewal Term” and together with
the Initial Term, the “Term”) unless one party to this Agreement provides notice
of non-renewal to the other party at least ninety (90) days before the date of
the automatic renewal. For purposes of this Agreement, the term “Employment
Period” shall mean the period of the Executive’s employment and the term
“Termination Date” shall mean the date on which the Employment Period expires or
is earlier terminated.  Any purported termination of the Executive’s employment
by the Company or by the Executive shall be communicated by written notice of
termination to the other party

 

4

--------------------------------------------------------------------------------


 

hereto in accordance with Section 4.1 below, which notice shall indicate the
specific termination provision in this Section  relied upon (a “Notice of
Termination”); provided that the initial notice contemplated in the definition
of “Cause” above shall not constitute a Notice of Termination if the Executive
has the opportunity to cure.  For the avoidance of doubt, the provisions of
Section 3 shall survive any termination of this Agreement and shall thereafter
continue to remain in effect for the durations set forth therein.  In the event
the Transaction is not consummated for any reason, this Agreement shall be null
and void and of no further force and effect and the Prior Agreement shall remain
in effect in accordance with its terms.

 

2.2       Salary and Benefits.  During the Term, for so long as the Executive
remains employed with the Company:

 

2.2.1                     the Company will pay the Executive a base salary at an
annual rate not less than the Executive’s base salary as in effect on the
Agreement date, which is $350,000 (as adjusted from time to time, “Base
Salary”), payable in installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes;

 

2.2.2                     the Executive will be entitled to participate in all
medical and hospitalization, group life insurance, retirement and any and all
other fringe benefit plans as are from time to time provided by the Company to
its executives, subject to the provisions of such plans, including, without
limitation, eligibility criteria and contribution requirements, as the same may
be in effect from time to time, provided, however, that, in lieu of the
foregoing, Executive will continue to participate in the existing Haas benefit
plans until Haas employees generally are transitioned to other Company benefit
plans;

 

2.2.3                     the Executive will be entitled to vacation each year
according to the Company’s vacation policy in effect from time to time;
provided, however, that the Executive will be entitled to no less than four
weeks of vacation each year and in no event may a vacation be taken at a time
when to do so could, in the reasonable judgment of the Supervisor, materially
adversely affect the business of the Company and its Affiliates; and

 

2.2.4                     the Executive will be entitled to reimbursement of
reasonable business expenses incurred by the Executive (subject to submission of
appropriate substantiation by the Executive in accordance with the Company’s
expense reimbursement policy then in effect).

 

2.3       Title, Duties and Services.  The Executive will initially serve as the
President and Chief Operating Officer of Haas Group and, during the Term, for so
long as Executive remains employed with the Company, agrees to perform the
duties associated with that position and render such services of an executive
and administrative character for the benefit of the Company or any of the
Company’s Subsidiaries or Affiliates as the Supervisor may from time to time
direct.  The Executive will report to the Chief Executive Officer of Haas Group
or such other Person(s) as the Company may direct from time to time (such
Person(s), the “Supervisor”). The Executive will devote his best efforts and
substantially all of his business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity) to the provision
of duties and services under this Agreement.  Nothing in this Agreement shall
prohibit the Executive from engaging in trade association or charitable
activities, including serving as a

 

5

--------------------------------------------------------------------------------


 

board member or committee member to trade associations or charities, provided
that none of such activities interfere with the performance of the Executive’s
duties and responsibilities to the Company under this Agreement.  The Executive
shall travel at such times and to such locations as the Executive’s duties and
responsibilities shall require.

 

2.4       Severance Pay.

 

2.4.1                     If the Executive’s employment is terminated by the
Company without Cause pursuant to Section 2.1(d) or by the Executive for Good
Reason pursuant to Section 2.1(b) at any time during the Term, or if the Company
provides the Executive with a notice of non-renewal of the Agreement in
accordance with Section 2.1, then, subject to the provisions of Section 2.4.4
below, the Company will pay to the Executive as severance pay an amount equal to
the amount of Base Salary as in effect on the Termination Date (or the last day
of the Term, as the case may be) that the Executive would have been entitled to
receive during the period beginning on the Termination Date and ending on the
last day of the Term (the “Severance Period”), provided, however, that if the
Executive’s employment is terminated by the Executive for Good Reason pursuant
to Section 2.1(b) or by the Company without Cause pursuant to Section 2.1(d), or
if the Company provides the Executive with a notice of non-renewal in accordance
with Section 2.1, the Severance Period shall not be less than 12 months.

 

2.4.2                     The payments to be made by the Company to the
Executive under this Section 2.4 shall be made in installments, and on the
payment dates, on which Base Salary would have been paid if the Employment
Period had continued for the period during which the Company is obligated to pay
the Executive severance pay under this Section 2.4.  Upon the making of the last
of such payments, the Company will have no further obligation to the Executive. 
All payments shall be subject to applicable withholding and other taxes.

 

2.4.3                     During the Severance Period (but limited to a maximum
of 18 months following the Termination Date), the Company will, in addition to
such payments, arrange to provide the Executive with benefits substantially
similar to those which the Executive was receiving or entitled to receive under
the Company’s medical and dental plans in which the Executive was participating
immediately prior to the Termination Date (“Welfare Plan Benefits”) at a cost to
the Executive which is not substantially greater than the cost to him in effect
at the Termination Date; provided, however, that to the extent any such coverage
is prohibited, whether by any judicial or legislative authority or otherwise,
the Company shall make alternative arrangements to provide the Executive with
Welfare Plan Benefits, including, but not limited to, providing the Executive
with a payment in an amount equal to his cost of purchasing the Welfare Plan
Benefits. Benefits otherwise receivable by the Executive pursuant to the
preceding sentence shall be reduced to the extent comparable benefits are
actually received on the Executive’s behalf during the Severance Period.  The
Executive shall promptly report to the Company of the Executive’s participation
in, or receipt of, any such comparable benefits.

 

2.4.4                     The Executive’s right to receive, and the Company’s
obligation to pay and provide, any of the payments and benefits provided for in
any of this Section 2.4 shall be subject to the Executive’s compliance with, and
observance of, all of the Executive’s obligations under this Agreement which
continue beyond the Termination Date and the Executive’s execution, delivery and
non-revocation of, and performance under, a release of claims relating to

 

6

--------------------------------------------------------------------------------


 

employment matters in favor of the Company and its Affiliates in form and
substance satisfactory to the Company.

 

2.5       Incentive Compensation and Bonus Programs.

 

2.5.1                     During the Term, for so long as the Executive remains
employed with the Company, the Executive shall be entitled to receive incentive
compensation in accordance with the terms and subject to the conditions of the
Company’s annual incentive compensation plans, as in effect from time to time
for Haas Group executives (the “Bonus Plans”).  The Executive’s target bonus
level under the Bonus Plans (the “Target Bonus”) shall be based on a percentage
of Executive’s Base Salary and during the Term will not be less than the
Executive’s target bonus percentage level as in effect on Agreement Date.  The
payment of all such incentive compensation and bonuses are subject to applicable
withholding and other taxes.

 

2.5.2                     During the Term, for so long as the Executive remains
employed with the Company, the Executive will be eligible to participate in and
receive awards under the Company’s equity incentive programs as in effect from
time to time at the same levels as other similarly situated Company executives,
as determined in the discretion of the Board.  For the avoidance of doubt, all
equity compensation awards are subject to approval by the Board in its sole
discretion.

 

ARTICLE 3
PROPERTY AND BUSINESS OF THE COMPANY

 

3.1       Nondisclosure.

 

3.1.1                     Trade Secrets.  During the Employment Period and
thereafter, the Executive (a) will receive and hold all Trade Secrets in trust
and in strictest confidence, (b) will protect each Trade Secret from disclosure
and will in no event take any action causing, or fail to take any action
reasonably necessary to prevent, any Trade Secret to lose its character as a
Trade Secret, and (c) except as strictly required by the Executive’s duties in
the course of his employment by the Company or by applicable law, will not,
directly or indirectly, use, disseminate or otherwise disclose any Trade Secret
to any third party without the prior written consent of the Board or its
delegate, which may be withheld in the Board’s or its delegate’s absolute
discretion.

 

3.1.2                     Confidential Information.  During the Employment
Period and thereafter, the Executive (a) will receive and hold all Confidential
Information in trust and in strictest confidence, (b) will protect all
Confidential Information from disclosure and will in no event take any action
causing, or fail to take any action reasonably necessary to prevent,
Confidential Information to lose its character as Confidential Information, and
(c) except as required by the Executive’s duties in the course of his employment
by the Company, in his reasonable judgment, or by applicable law, will not,
directly or indirectly, use, disseminate or otherwise disclose any Confidential
Information to any third party without the prior written

 

7

--------------------------------------------------------------------------------


 

consent of the Board or its delegate, which may be withheld in the Board’s or
its delegate’s absolute discretion.

 

3.2       Books and Records.  All books, records, reports, writings, notes,
notebooks, computer programs, sketches, drawings, blueprints, prototypes,
formulas, photographs, negatives, models, equipment, chemicals, reproductions,
proposals, flow sheets, supply contracts, customer lists and other documents
and/or things relating in any manner to the business of the Company or any of
its Subsidiaries or Affiliates (including but not limited to any of the same
embodying or relating to any Confidential Information or Trade Secrets), whether
prepared by the Executive or otherwise coming into the Executive’s possession,
shall be the exclusive property of the Company and shall not be copied,
duplicated, replicated, transformed, modified or removed from the premises of
the Company except pursuant to and in furtherance of the business of the Company
and shall be returned immediately to the Company on the Termination Date or on
the Company’s request at any time.

 

3.3       Inventions and Patents.

 

3.3.1                     The Executive agrees that any and all writings,
documents, inventions, discoveries, processes, methods, designs, mask works,
compositions of matter, formulations, computer programs or instructions (whether
in source code, object code, or any other form), algorithms, formulae, plans,
customer lists, vendor lists, memoranda, tests, research, designs,
specifications, models, data, diagrams, flow charts, and/or techniques (whether
reduced to written form or otherwise) that the Executive makes, conceives,
discovers, or develops, either solely or jointly with any other person, at any
time during the term of the Executive’s employment, whether during working hours
or at the Company’s facility or at any other time or location, whether
patentable or not, and whether upon the request or suggestion of the Company or
otherwise, that relate to or are useful in any way in connection with any
business now or planned to be carried on by the Company (collectively, the
“Intellectual Work Product”) shall be the sole and exclusive property of the
Company.  The Executive agrees to promptly and fully disclose all the
Intellectual Work Product to the Company, and the Executive shall have no claim
for additional compensation for the Intellectual Work Product.

 

3.3.2                     The Executive agrees that all Intellectual Work
Product that is copyrightable shall be considered a work made for hire under the
United States Copyright Act.  To the extent that any copyrightable Intellectual
Work Product may not be considered a work made for hire under the applicable
provisions of copyright law, or to the extent that, notwithstanding the
foregoing provisions, the Executive may retain an interest in any Intellectual
Work Product, the Executive hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that the Executive may have in the
Intellectual Work Product under copyright, patent, trade secret, trademark and
other law protecting proprietary or intellectual property rights, in perpetuity
or for the longest period otherwise permitted by law, without the necessity of
further consideration.  The Company shall be entitled to obtain and hold in its
own name all registrations of copyrights, patents, trade secrets, trademarks and
other proprietary or intellectual property rights with respect thereto.

 

3.3.3                     At the sole request and expense of the Company, either
before or after the termination of my employment, the Executive shall assist the
Company in acquiring and

 

8

--------------------------------------------------------------------------------


 

maintaining registrations under copyright, patent, trade secret, trademark and
other laws protecting proprietary or intellectual property rights in, and
confirming its title to, all Intellectual Work Product.  The Executive’s
assistance shall include signing all applications for copyrights, patents and
other proprietary or intellectual property rights and other documents,
cooperating in legal proceedings and taking any other steps considered desirable
by the Company.

 

3.4       Noncompetition.  During the Employment Period and any Severance Period
and for a period of two (2) years following the later of the Termination Date or
the last day of any Severance Period, the Executive will not, directly or
indirectly, engage in, or have any interest in any sole proprietorship,
partnership, corporation, limited liability company or business or any other
Person, whether as an employee, officer, director, partner, agent, security
holder, consultant or otherwise, that directly or indirectly engages in the
Restricted Business in any geographic area in which the Company or any of its
Subsidiaries or Affiliates, directly or indirectly, engaged in the Restricted
Business as of the Termination Date and during the two (2) year period before
the Termination Date (the “Restricted Area”); provided, however, that nothing in
this Section 3.4 shall be deemed to prevent the Executive from acquiring through
market purchases and owning, solely as an investment, less than three percent
(3%) in the aggregate of the equity securities of any class of any issuer whose
shares are registered under Section 12(b) or 12(g) of the Securities Exchange
Act of 1934, and are listed or admitted for trading on any United States
national securities exchange or are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system of
automated dissemination of quotations of securities prices in common use, so
long as the Executive is not a member of any “control group” (within the meaning
of the rules and regulations of the United States Securities and Exchange
Commission) of any such issuer.  For purposes of this Agreement, “Restricted
Business” shall mean the business of the Company and its Affiliates, as such
business may be expanded or altered during the Term, including, without
limitation, the business of (i) procuring, delivering and otherwise managing the
inventory of chemicals for or on behalf of any Person, training and managing the
waste produced by other Persons or providing services ancillary thereto,
including process improvement, consultation, environmental health and safety
compliance or waste handling services, or (ii) providing inventory management
services and the purchase and distribution of aerospace parts, machined parts,
electrical components, bearings, and fastener installation tooling.

 

3.5       Non-Solicitation of Employees.  During the Employment Period, any
Severance Period and for a period of two (2) years following the later of the
Termination Date or the last day of any Severance Period, the Executive will
not, directly or indirectly, (a) solicit for employment or employ (or attempt to
solicit for employment or employ), for the Executive or on behalf of any sole
proprietorship, partnership, corporation, limited liability company or business
or any other Person (other than the Company or any of its Subsidiaries or
Affiliates), any employee of the Company or any of its Subsidiaries or
Affiliates or any Person who was such an employee during the one-year period
preceding the date of such solicitation, employment or attempted solicitation or
employment, or (b) encourage any such employee to leave his or her employment
with the Company or any of its Subsidiaries or Affiliates.

 

3.6       Non-Solicitation of Others.  During the Employment Period, any
Severance Period and for a period of two (2) years following the later of the
Termination Date or the last day of any Severance Period, the Executive will
not, directly or indirectly, (a) solicit, call on or

 

9

--------------------------------------------------------------------------------


 

transact or engage in any business activity with (or attempt to do any of the
foregoing with respect to) any customer, distributor, vendor, supplier or agent
with whom the Company or any of its Subsidiaries or Affiliates shall have dealt,
or that the Company or any of its Subsidiaries or Affiliates shall have actively
sought to deal, at any time during the one (1) year period preceding the date of
such solicitation, call, transaction or engagement, for or on behalf of any sole
proprietorship, partnership, corporation, limited liability company or business
or any other Person (other than the Company or any of its Subsidiaries or
Affiliates) for a purpose which is competitive with the Company or any of its
Subsidiaries or Affiliates, or (b) encourage any such customer, distributor,
vendor, supplier or agent to cease, in whole or in part, its business
relationship with the Company or any of its Subsidiaries or Affiliates.

 

3.7       Non-Disparagement.  During and after the Employment Period and any
Severance Period, the Executive will not, and the Executive will ensure that its
agents, representatives and Affiliates do not, directly or indirectly, disparage
or make negative, derogatory or defamatory statements about the Company or any
of its Subsidiaries, their respective business activities, or any of their
respective shareholders, directors, officers or employees.

 

3.8       Covenants Reasonable.  The Executive acknowledges and agrees that the
covenants provided for in this Article 3 are reasonable and necessary in terms
of scope, duration, area, line of business and all other matters to protect the
Company’s and any of its Subsidiaries’ or Affiliates’ legitimate business
interests, which include, among other, business interests in protecting
(a) valuable confidential business information, (b) substantial relationships
with customers throughout the Restricted Area and (c) customer goodwill
associated with their respective businesses.

 

3.9       “Blue-Pencil” Provision.  To the extent that any of the provisions
contained in this Article 3 may later be adjudicated by a court to be too broad
to be enforced with respect to any of such provision’s scope, duration, area,
line of business or any other matter, such provision shall be deemed amended by
limiting and reducing it so as to be valid and enforceable to the maximum extent
compatible with the applicable laws of such jurisdiction, such amendment only to
apply with respect to the operation of such provision in the applicable
jurisdiction in which such adjudication is made.

 

ARTICLE 4
MISCELLANEOUS

 

4.1       Notices.  Any notice, request, demand, claim or other communication
hereunder that is required to be made in writing shall be deemed duly given on
the second business day after if it is sent by registered or certified mail,
return receipt requested, postage prepaid, or, on the next business day after if
sent by a reputable overnight courier such as Federal Express, and addressed to
the intended recipient as set forth below:

 

If to the Executive:

 

To the Executive’s last know address as set forth in the Company’s payroll
records.

 

10

--------------------------------------------------------------------------------


 

If to the Company:

 

Wesco Aircraft Hardware Corp.

 

 

29411 Avenue Stanford

 

 

Valencia, California 91355

 

 

Attn: John Holland

 

 

Facsimile: (661) 621-6339

 

 

 

With copies to (which shall not constitute notice to the Company):

 

Latham & Watkins LLP

 

555 11th St., NW Suite 1000

 

Washington, DC 20004

 

Attn: David T. Della Rocca

 

Facsimile: (202) 637-2201

 

Either party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, messenger service, telecopy,
telex, ordinary mail or electronic mail), but no such notice, request, demand,
claim or other communication shall be deemed to have been duly given unless and
until it actually is received by the intended recipient. Either party hereto may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other party notice in
the manner herein set forth.

 

4.2       Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein; provided,
however, that if any of the provisions of Article 3 are held to be invalid,
illegal or unenforceable, then such provisions shall be deemed amended in the
manner and to the extent provided for in Section 3.8.

 

4.3       Complete Agreement; Third Party Beneficiary.  Subject to the
consummation of the Transaction, this Agreement embodies the complete agreement
and understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
including the Prior Agreement, which upon this Agreement becoming effective
shall immediately terminate and thereafter be of no further force or effect. 
The Prior Employer shall be an intended third party beneficiary of this
Agreement.

 

4.4       Counterparts.  This Agreement may be executed on separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. Any telecopied signature shall
be deemed a manually executed and delivered original.

 

4.5       Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by the Executive and the Company and their
respective successors

 

11

--------------------------------------------------------------------------------


 

and assigns (and, in the case of the Executive, heirs and personal
representatives), except that Executive may not assign any of his rights or
delegate any of his obligations hereunder.

 

4.6       Equitable Remedies.  Notwithstanding Section 4.8, Executive
acknowledges and agrees that the Company would not have an adequate remedy at
law in the event any of the provisions of Article 3 of this Agreement are not
performed in accordance with their specific terms, are breached or are
threatened to be breached. Accordingly, the Executive agrees that the Company
shall be entitled, in addition to any other rights and remedies which may be
available to it pursuant to Section 4.8 or otherwise, to an injunction or
injunctions to prevent breaches of Article 3 of this Agreement and to enforce
specifically the terms and provisions thereof in any action instituted in any
court of competent jurisdiction, and without any requirement to post or bond or
other security.

 

4.7       Choice of Law.  The Agreement will be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without reference to
the principles of conflict of laws.

 

4.8       Arbitration.  Subject to Section 4.6 and 4.7, in the event that there
shall be a dispute among the parties arising out of or relating to this Plan or
the breach thereof, the parties agree that such dispute shall be resolved by
final and binding arbitration in Philadelphia, Pennsylvania in accordance with
the rules and regulations relating to employment matters with the American
Arbitration Association.  Depositions may be taken and other discovery may be
obtained during such arbitration proceedings to the same extent as authorized in
civil judicial proceedings.  Any award issued as a result of such arbitration
shall be final and binding between the parties thereto, and shall be enforceable
by any court having jurisdiction over the party against whom enforcement is
sought.  The fees and expenses of such arbitration (including, but not limited
to, reasonable attorneys’ fees) or any action to enforce an arbitration award
shall be paid by the party that does not prevail in such arbitration.

 

4.9       Amendments and Waivers.  No provision of this Agreement may be amended
or waived without the prior written consent of the parties hereto.  The waiver
by either party to this Agreement of a breach of any provision of this Agreement
shall not be construed or operate as a waiver of any preceding or succeeding
breach of the same or any other term or provision or as a waiver of any
contemporaneous breach of any other term or provision or as a continuing waiver
of the same or any other term or provision.

 

4.10                        Business Days.  Whenever the terms of this Agreement
call for the performance of a specific act on a specified date, which date falls
on a Saturday, Sunday or legal holiday, the date for the performance of such act
shall be postponed to the next succeeding regular business day following such
Saturday, Sunday or legal holiday.

 

4.11                        Key Person Insurance.  At any time during the Term,
the Company shall have the right to insure the life of Executive for the
Company’s sole benefit.  The Company shall have the right to determine the
amount of insurance and the type of policy.  Executive shall reasonably
cooperate with the Company in obtaining such insurance by submitting to physical
examinations, by supplying all information reasonably required by any insurance
carrier, and by executing all necessary documents reasonably required by any
insurance carrier, provided that

 

12

--------------------------------------------------------------------------------


 

any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

 

4.12                        Section 409A.

 

4.12.1              General.  The intent of the parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.

 

4.12.2              Separation from Service.  Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under
Section 409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”).

 

4.12.3              Specified Employee.  Notwithstanding anything in this
Agreement to the contrary, if Executive is deemed by the Company at the time of
Executive’s Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death. 
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

 

4.12.4              Expense Reimbursements.  To the extent that any
reimbursements under this Agreement are subject to Section 409A, any such
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred;
provided that Executive submits Executive’s reimbursement request promptly
following the date the expense is incurred, the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement in any
subsequent year, other than medical expenses referred to in Section 105(b) of
the Code, and Executive’s right to reimbursement under this Agreement will not
be subject to liquidation or exchange for another benefit.

 

4.12.5              Installments.  Executive’s right to receive any installment
payments under this Agreement, including without limitation any continuation
salary payments that are payable on Company payroll dates, shall be treated as a
right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment as permitted under Section 409A.  Except as

 

13

--------------------------------------------------------------------------------


 

otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Todd Renehan

 

Todd Renehan

 

 

 

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

 

 

 

 

By:

/s/ Greg Hann

 

 

Name: Greg Hann

 

 

Title: Executive Vice President and Chief

 

 

Financial Officer

 

Employment Agreement

 

--------------------------------------------------------------------------------